MAM Software Group, Inc. Maple Park, Maple Court, Tankersley Barnsley, UK S75 3DP May 8, 2017 VIA EDGAR AND OVERNIGHT DELIVERY United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street N.E. Washington, DC 20549 Re: MAM Software Group, Inc. Application for Withdrawal on Form RW for Registration Statement on Form S-8 (File No.333-216174) Ladies and Gentlemen: MAM Software Group, Inc. (the “ Company ”), hereby requests, pursuant to Rule 477 of the Securities Act of 1933, as amended (“ Securities Act ”) that the Company’s Registration Statement on Form S-8 (File No.333-216174), initially filed with the Securities and Exchange Commission (“
